DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 1/11/21 has been entered.

Response to Arguments
Applicant’s arguments with respect to the amended claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 1-8, 10-12, and 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yaussy (US Pub 2010/0058423) in view of Anderson (US Pub 2003/0084128) in view of O'Shaughnessy (US Pat 8,601,162) in view of Hasek (US Pub 2007/0136777)
	Referring to claim 1, Yaussy discloses an electronic device comprising:
an interface configured to provide a bidirectional communication link over a network and receive a content item transmitted via the internet (paragraphs 16, 17, and 25); and
circuitry configured to decode the content item (paragraphs 25 and 33);
control an output of the data feed identified by the software (paragraph 30).
Yaussy does not disclose a device to receive a data feed comprising textual data wrapped in a tag structure associated with the content item based on information identifying the content item, the textual data including first data and second data, and
circuitry configured to execute a software stack configured to interpret the textual data to identify, based on control information, a part of the data feed to exclude from being for output with the content item based on control information such that the first data is output with the content item and the second data is excluded from being output with the content item; without the part identified to be excluded.
In an analogous art, Anderson teaches a device to receive a data feed comprising textual data wrapped in a tag structure, and circuitry configured to execute a software stack configured to interpret the textual data to identify (figure 3; paragraph 63).
At the time of the invention, it would have been obvious for one of ordinary skill in the art to add the software stack taught by Anderson to the application executing disclosed by Yaussy.  The motivation would have been to allow the system to parse the description information and route the application to proper parts of the system.

wherein the textual data is associated with the content item based on information identifying the content item; and wherein the first data is output with the content item.
In an analogous art, O’Shaughnessy teaches a device identify, based on control information, a part of the data feed to exclude from being for output with the content item based on control information; without the part identified to be excluded; the textual data including first data and second data (column 11, lines 19-28; column 14, lines 4-20).
At the time of the invention, it would have been obvious for one of ordinary skill in the art to add the RSS feed parental control taught by O’Shaughnessy to the web content outputting system disclosed by Yaussy.  The motivation would have been that while an application may be safe for all users, the app may pull data from unsafe sources which may expose children to unsafe content.
Yaussy, Anderson, and O’Shaughnessy do not disclose a device wherein the textual data is associated with the content item based on information identifying the content item; and wherein the first data is output with the content item.
In an analogous art, Hasek teaches a device wherein the textual data is associated with the content item based on information identifying the content item; and wherein the first data is output with the content item (figure 3; paragraph 54).
At the time of the invention, it would have been obvious for one of ordinary skill in the art to add the video based RSS feed taught by Hasek to the RSS feed taught by O’Shaughnessy.  The motivation would have been to allow people to recommend content associated with TV programs.



Referring to claim 3, Yaussy does not disclose an electronic device according to claim 1, wherein the interface is configured to receive further data feeds comprising textual data wrapped in a tag structure.
In an analogous art, Anderson teaches an electronic device according to claim 1, wherein the interface is configured to receive further data feeds comprising textual data wrapped in a tag structure (figure 3; paragraph 63).
At the time of the invention, it would have been obvious for one of ordinary skill in the art to add the software stack taught by Anderson to the application executing disclosed by Yaussy.  The motivation would have been to allow the system to parse the description information and route the application to proper parts of the system.

Referring to claim 4, Yaussy and Anderson do not disclose an electronic device according to claim 1, wherein the control information defines content in the data feed to be excluded.
In an analogous art, O’Shaughnessy teaches an electronic device according to claim 1, wherein the control information defines content in the data feed to be excluded (column 11, lines 19-28; column 14, lines 4-20).
At the time of the invention, it would have been obvious for one of ordinary skill in the art to add the RSS feed parental control taught by O’Shaughnessy to the web content outputting system disclosed by Yaussy.  The motivation would have been that while an application may be safe for all users, the app may pull data from unsafe sources which may expose children to unsafe content.



Referring to claim 6, Yaussy discloses an electronic device according to claim 4, wherein the data feed includes an audio/video file or audio/video stream (paragraph 2).

Referring to claim 7, Yaussy discloses an electronic device according to claim 1, wherein the data feed is associated with an application (paragraph 30).

Referring to claim 8, Yaussy discloses an electronic device according to claim 7, wherein the application provides a bidirectional connection with a provider of the content item for receiving comments on the content item (paragraph 23).

Referring to claim 10, Yaussy discloses an electronic device according to claim 1, wherein the interface is configured to receive the data feed via a uniform resource identifier (URI) for the data feed (paragraph 30).

Referring to claim 11, Yaussy and Anderson do not disclose an electronic device according to claim 1, wherein the omission of part of the data feed is based on the device receiving a user input.
In an analogous art, O’Shaughnessy teaches an electronic device according to claim 1, wherein the omission of part of the data feed is based on the device receiving a user input (column 11, lines 19-28; column 14, lines 4-20).
At the time of the invention, it would have been obvious for one of ordinary skill in the art to add the RSS feed parental control taught by O’Shaughnessy to the web content outputting system 

Referring to claim 12, Yaussy discloses an electronic device according to claim 1, wherein the data feed includes uniform resource identifiers (URIs) identifying content (paragraph 30).

Referring to claim 15, Yaussy does not disclose an electronic device according to claim 1, wherein the control information includes control markers which are interpreted by the software stack to determine parts of the data feed to output or to exclude from output.
In an analogous art, Anderson teaches an electronic device according to claim 1, wherein the control information includes control markers which are interpreted by the software stack to determine parts of the data feed to output or to exclude from output (figure 3; paragraph 63).
At the time of the invention, it would have been obvious for one of ordinary skill in the art to add the software stack taught by Anderson to the application executing disclosed by Yaussy.  The motivation would have been to allow the system to parse the description information and route the application to proper parts of the system.

Referring to claim 16, Yaussy discloses an electronic device according to claim 15, wherein the control markers define content in retrieval via one or more uniform resource identifier (URIs) in the data feed (paragraph 30).

Claims 17, 18, 19, and 20 are rejected on the same grounds as claim 1.

s 9, 13, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yaussy, Anderson, O’Shaughnessy, and Hasek as applied to claim 7 above, and further in view of Shelton (US Pub 2006/0125962).
Referring to claim 9, Yaussy, Anderson, O’Shaughnessy, and Hasek do not disclose an electronic device according to claim 7, further comprising: a memory, wherein the application is downloaded via the interface and stored in the memory.
In an analogous art, Shelton teaches an electronic device according to claim 7, further comprising: a memory, wherein the application is downloaded via the interface and stored in the memory (paragraph 165).
At the time of the invention, it would have been obvious for one of ordinary skill in the art to add the application downloading taught by Shelton to the application launching disclosed by Yaussy.  The motivation would have been that downloading the application would save time if the user wanted to use the application for another episode.

Referring to claim 13, Yaussy, Anderson, O’Shaughnessy, and Hasek do not disclose an electronic device according to claim 7, wherein the data feed of the application is output for display in a border portion of a display.
In an analogous art, Shelton teaches an electronic device according to claim 7, wherein the data feed of the application is output for display in a border portion of a display (paragraph 233).
At the time of the invention, it would have been obvious for one of ordinary skill in the art to add the overlay/border application viewing taught by Shelton to the application launching disclosed by Yaussy.  The motivation would have been to allow the user to vote without blocking their entire display.


In an analogous art, Shelton teaches an electronic device according to claim 7, wherein the application is output for display as part of a graphical user interface (GUI) of the application and overlaid on a video image of the content item (paragraph 233).
At the time of the invention, it would have been obvious for one of ordinary skill in the art to add the overlay/border application viewing taught by Shelton to the application launching disclosed by Yaussy.  The motivation would have been to allow the user to vote without blocking their entire display.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN E SHEPARD whose telephone number is (571)272-5967.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on Monday through Friday at (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN E SHEPARD/Primary Examiner, Art Unit 2424